Case 19-01468-JMM        Doc 27     Filed 03/04/20 Entered 03/04/20 11:48:12             Desc Main
                                   Document      Page 1 of 9




Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5266
Email: bwilson@hawleytroxell.com

Attorneys for Trustee Noah G. Hillen


                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:                                           )
                                                 )     Case No. 19-01468-JMM
JACKLYN LEE BAUER,                               )
                                                 )     Chapter 7
               Debtor.                           )
                                                 )
                                                 )
                                                 )
                                                 )

                          APPLICATION TO EMPLOY COUNSEL

                           Notice of Application to Employ Counsel
                         and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.




APPLICATION TO EMPLOY COUNSEL - 1
                                                                                        48489.0020.12663679.1
Case 19-01468-JMM         Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12           Desc Main
                                   Document      Page 2 of 9




       Chapter 7 Trustee, Noah G. Hillen (“Trustee”) applies to the Court, pursuant to Title 11

U.S.C. § 327 and Federal Rule of Bankruptcy Procedure 2014(a), to approve employment of

HAWLEY TROXELL ENNIS & HAWLEY LLP as counsel for the Trustee on the following terms and

conditions set forth herein below. Trustee respectfully represents the following in support of the

application:

       1.      Bankruptcy Petition: On December 18, 2019, Jacklyn Lee Bauer (the “Debtor”)

filed for relief under Chapter 7 of the U.S. Bankruptcy Code in the United States Bankruptcy

Court for the District of Idaho.

       2.      Appointment of Trustee: The Trustee was thereafter appointed to administer the

Chapter 7 bankruptcy proceeding.

       3.      Name and Address of Counsel:


               a. Firm Name: HAWLEY TROXELL ENNIS & HAWLEY LLP

               b. Attorney Name: Brent R. Wilson

               c. Address: 877 Main Street, Suite 1000, Boise ID 83702

               d. Phone number: (208) 344-6000 (“Counsel”).


       4.      Compensation: Compensation shall be calculated in a manner consistent with the

contract for employment attached hereto on an hourly basis. Compensation shall include

reimbursement for expenses incurred, to include, but not limited to: court filing fees, fees for

service of any pleading or document, witness fees, travel and lodging, photocopy expenses,

expert witness fees, telephone charges, and charges for reporting and transcribing of depositions.




APPLICATION TO EMPLOY COUNSEL - 2
                                                                                      48489.0020.12663679.1
Case 19-01468-JMM        Doc 27       Filed 03/04/20 Entered 03/04/20 11:48:12          Desc Main
                                     Document      Page 3 of 9




       5.      Necessity of Employment: The Trustee needs to employ Counsel to assist the

Trustee with the following matter:


               a. Pursue potential claims held by the Estate; and

               b. Otherwise represent the Trustee in the bankruptcy case.


       6.      Reason for Selection of Counsel: The Trustee has determined that Counsel has the

expertise and skill to pursue the matters detailed above.

       7.      Contract with Counsel: That attached hereto as Exhibit A is a true and correct

copy of the contract entered into between the Trustee and Counsel.

       8.      Counsel Connections to Parties in Interest:         To the best of the Trustee’s

knowledge, Counsel is a disinterested person, and does not hold an interest adverse to the

bankruptcy estate with respect to the matters for which Counsel is to be employed, as outlined in

the concurrently filed Verified Statement of Counsel. In addition, to the best of the Trustee’s

knowledge, Counsel does not have any connections with the Debtor, with a creditor of the

bankruptcy estate, any other party in interest, their respective attorneys and accountants, the U.S.

Trustee or any person employed in the office of the U.S. Trustee in relation to this bankruptcy

proceeding, except normal professional relationships with the same.

       9.      Disinterested Person:     Trustee believes that Counsel and its members and

associates do not hold or represent any interest adverse to that of the Trustee or the Debtor’s

bankruptcy estate with respect to the matters for which Counsel is to be employed, and that said

law firm is a disinterested person within the meaning of 11 U.S.C. § 101(14).

       WHEREFORE, the Chapter 7 Trustee requests that the Trustee be authorized to employ



APPLICATION TO EMPLOY COUNSEL - 3
                                                                                       48489.0020.12663679.1
Case 19-01468-JMM       Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12          Desc Main
                                 Document      Page 4 of 9




Counsel to render the services described in this application with compensation to be paid as an

administrative expense in such amounts as the court may hereafter determine are just and

reasonable pursuant to 11 U.S.C. §§ 327 and 330.



       DATED THIS 4th day of March, 2020.




                                           By: ___/s/ Noah G. Hillen___________________
                                              Noah G. Hillen
                                              Chapter 7 Bankruptcy Trustee




APPLICATION TO EMPLOY COUNSEL - 4
                                                                                   48489.0020.12663679.1
Case 19-01468-JMM      Doc 27     Filed 03/04/20 Entered 03/04/20 11:48:12        Desc Main
                                 Document      Page 5 of 9




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of March, 2020, I electronically filed the
foregoing APPLICATION TO EMPLOY COUNSEL with the Clerk of the Court using the
CM/ECF system which sent a Notice of Electronic Filing to the following persons:


 Hyrum M. Zeyer                                hyrum@petersonzeyerlaw.com

 Noah G. Hillen                                ngh@hillenlaw.com

 U.S. Trustee                                  ustp.region18.bs.ecf@usdoj.gov




      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants via U.S. Mail (list names and addresses):

Jacklyn Lee Bauer
P.O. Box 5654
Boise, Idaho 83705




                                          /s/ Brent R. Wilson
                                          Brent R. Wilson




APPLICATION TO EMPLOY COUNSEL - 5
                                                                                 48489.0020.12663679.1
Case 19-01468-JMM   Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12   Desc Main
                              EXHIBIT A
                             Document      Page 6 of 9
Case 19-01468-JMM   Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12   Desc Main
                             Document      Page 7 of 9
Case 19-01468-JMM   Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12   Desc Main
                             Document      Page 8 of 9
Case 19-01468-JMM   Doc 27    Filed 03/04/20 Entered 03/04/20 11:48:12   Desc Main
                             Document      Page 9 of 9
